Citation Nr: 0425558	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
(minor) shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1948 to 
December 1951.  




This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 20 percent rating for status post 
arthroplasty and resection of the proximal left clavicle for 
chronic sternoclavicular dislocation with residual 
pseudoarthrosis of the left sternoclavicular joint.  

After an October 2001 Board decision denied the claim, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to an August 2002 joint 
motion of the parties, the Court in August 2002 vacated the 
October 2001 Board decision and remanded the appeal to the 
Board for readjudication consistent with the joint motion.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's left shoulder is his minor, or nondominant, 
shoulder.  

2.  At the June 2000 VA joints examination, abduction was to 
45 degrees, forward flexion was to 45 degrees, external 
rotation was to 60 degrees, and internal rotation was to 70 
degrees, and at the March 2003 VA joints examination, 
abduction had improved to 60 degrees and flexion had improved 
to 90 degrees.  

3.  The evidence at the June 2000 and March 2003 VA 
examinations made no mention of fibrous union, false flail 
joint, flail shoulder, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, or deformity.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
(minor) shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 
5202, and 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
joints examinations in June 2000 and March 2003.  The veteran 
and his representative filed several lay statements with the 
RO, and the veteran's June 2000 substantive appeal declined 
the opportunity for a hearing before the Board.  

The RO's March 2003 letter, the Board's April 2003 letter, 
the May 2000 statement of the case, and the March 2001, July 
2003, and September 2003 supplemental statements of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The Board's April 2003 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
one year and five months since April 2003, the veteran and 
his representative have continued to present evidence and 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 60 days after the date of the April 2003 notice 
would still be considered.  Therefore, the VA has allowed the 
veteran the appropriate response time as mandated in 
Paralyzed Veterans of America, 345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 20 percent for a left 
(minor) shoulder disability

A May 1983 rating decision granted service connection and an 
initial 20 percent rating for status post arthroplasty and 
resection of the proximal left clavicle for chronic 
sternoclavicular dislocation with residual pseudoarthrosis of 
the left sternoclavicular joint from September 1981.  A 
November 1984 Board decision, which continued the 20 percent 
rating, became final because the veteran received notice of 
the decision by letter dated November 27, 1984.  38 U.S.C.A. 
§ 4004 (West 1984).  After the veteran filed a January 1999 
application for increased rating, the April 1999 rating 
decision continued the 20 percent rating, and the veteran 
perfected a timely appeal.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left shoulder disability has been evaluated 
under the criteria for impairment of the clavicle or scapula.  
See 38 C.F.R. §§ 4.71a, Diagnostic Code 5203.  The veteran's 
left shoulder is on his minor, or nondominant, side because 
military and VA examiners through March 2003 have noted that 
the veteran is right-handed.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  Given the diagnoses 
and findings of record, the Board will consider whether a 
rating in excess of 20 percent is warranted under the 
criteria for impairment of the minor clavicle or scapula 
(Diagnostic Code 5203), ankylosis of minor scapulohumeral 
articulation (Diagnostic Code 5200), limitation of minor arm 
motion (Diagnostic Code 5201), and other impairment of the 
minor humerus (Diagnostic Code 5202) since January 1999, when 
the veteran filed his informal application for an increased 
rating.  

The veteran is already in receipt of a 20 percent rating, 
which is equal to the maximum rating available under the 
criteria for impairment of the minor clavicle or scapula.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

A higher rating is not in order under the criteria for 
ankylosis of the scapulohumeral articulation and for 
limitation of motion of the arm.  Unfavorable ankylosis of 
scapulohumeral articulation, with abduction of the minor arm 
limited to 25 degrees from the side, is assigned a 40 percent 
evaluation.  Ankylosis of scapulohumeral articulation, with 
abduction of the minor arm limited in an intermediate range 
between favorable and unfavorable, is assigned a 30 percent 
evaluation.  Favorable ankylosis of scapulohumeral 
articulation, with abduction of the minor arm to 60 degrees 
and an ability to reach the mouth and head, is assigned a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Limitation of motion of the minor arm at shoulder level is 
assigned a 20 percent evaluation.  Limitation of motion of 
the minor arm midway between the side and shoulder level is 
assigned a 20 percent evaluation.  Limitation of motion of 
the minor arm to 25 degrees from the side is assigned a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The existence of functional loss and pain, crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must also be considered when evaluation is based on 
limitation of motion, as it is under the criteria of 
Diagnostic Codes 5200 and 5201.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

At the June 2000 VA joints examination, abduction was to 45 
degrees, forward flexion was to 45 degrees, external rotation 
was to 60 degrees, and internal rotation was to 70 degrees, 
all with complaints of pain.  Grip strength was weaker as 
compared to the right, but there were no abnormal 
neurological findings in the left upper extremity.  At the 
March 2003 VA joints examination, abduction had improved to 
60 degrees and flexion had improved to 90 degrees, both with 
complaints of pain.  However, there was no muscle atrophy in 
the upper extremities, and strength in the elbow movements 
and hand fists appeared to be within normal limits.  The 
evidence at the June 2000 and March 2003 VA examinations made 
no mention of crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, or deformity.  With these ranges of motion and 
symptoms, a higher rating is not warranted for ankylosis or 
for limitation of motion of the left arm.  

A higher rating is not justified under the criteria for other 
impairment of the humerus.  Malunion impairment of the minor 
humerus, with moderate or marked deformity, is assigned a 20 
percent evaluation.  Recurrent dislocation of the minor 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, is assigned a 20 percent evaluation.  
Recurrent dislocation of the minor scapulohumeral joint, with 
infrequent episodes and guarding of movements only at 
shoulder level, is assigned a 20 percent evaluation.  Fibrous 
union of the minor humerus is assigned 40 percent evaluation.  
Nonunion impairment of the humerus (false flail joint) is 
assigned a 50 percent evaluation.  Loss of head of the 
humerus (flail shoulder) is assigned a 70 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Although the June 
2000 and March 2003 VA examinations revealed mild 
degenerative joint disease in the left shoulder joint, there 
was no mention of the fibrous union, false flail joint, or 
flail shoulder required for a higher rating under these 
criteria.  

For all these reasons, the 20 percent rating for the left 
(minor) shoulder disability should continue.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2003).  The veteran's left shoulder disability has 
not caused frequent hospitalizations or marked interference 
with employment.  The veteran, who is currently 73-years-old, 
reported in a February 1984 lay statement that he 
successfully worked as a toolmaker until his company's jobs 
left the country for overseas.  His attempts at selling 
insurance, real estate, and pots and pans were unsuccessful, 
not due to his service-connected left shoulder disability, 
but because he felt that he was not good at selling.  
Therefore, referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a left 
(minor) shoulder disability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



